Citation Nr: 1003546	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 
and July 2005 to June 2006, with intervening reserve duty.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  
			
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that 
additional development is needed before this matter can be 
properly adjudicated.  The file reveals a September 2007 
letter from a private physician, Gaetano J. Scuderi, M.D., in 
which a positive, but speculative, opinion on whether the 
Veteran's pre-existing cervical spine disorder was aggravated 
by active duty is offered.  As noted by the Veteran's 
representative in a February 2009 memorandum, there are no 
accompanying records and it does not appear that any were 
requested.  These records should be sought before the claim 
is adjudicated.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  

Additionally, the Board finds that details about the 
character of the Veteran's reserve service must be 
ascertained before adjudication can take place.  While 
service treatment records indicated Naval reserve service 
beginning in 1999, the Veteran's duty status, including 
whether his service at that time constituted active duty for 
training or inactive duty for training, is unknown.  This is 
essential information which must be obtained before 
adjudication can take place.

Finally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  Here, the 
Veteran's service treatment records from his first period of 
active duty do not reveal treatment for a cervical spine 
disorder.  However, private medical records from David R. 
Campbell, M.D. from 1996 and 1997 indicate the presence of 
C4-C5 herniation with cord impingement.  The records further 
indicate the Veteran underwent surgery at this time for the 
condition.  As this neck disorder preexisted the Veteran's 
second period of active duty, an opinion on the issue of 
aggravation should be sought.  As noted above, in a September 
2007 letter Dr. Scuderi provided a positive opinion in this 
regard, but it is somewhat speculative.  A VA examination was 
provided in November 2006 but the examiner failed to render 
any nexus opinion in the report.  Such an opinion should be 
obtained before the claim is adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain records of all 
treatment provided by Gaetano J. Scuderi, 
M.D.  Thereafter, the RO should attempt 
to obtain those records.  Do not 
associate duplicate records with the 
file.
	
2. Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Navy Reserve.  If the 
dates and character of the Veteran's 
reserve duty cannot be ascertained, a 
written statement to that effect should 
be requested for incorporation into the 
record.

3.  The Veteran should be afforded an 
examination of his feet to ascertain the 
nature and etiology of his cervical spine 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records 
from the Veteran's second period of 
active duty (July 2005 to June 2006), as 
well as the September 2007 statement of 
Dr. Scuderi, and offer comments and an 
opinion as to whether the Veteran entered 
his second period of active service with 
a cervical spine disorder.  If so, the 
examiner is requested to indicate whether 
the cervical spine disorder increased in 
severity during service, and if it did, 
whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


